Citation Nr: 0634878	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for scarring as a 
residual of a combat wound of the chest.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio.  The first decision, dated in November 1998, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating, effective April 27, 1998.  
A December 1998 rating assigned a temporary total 
hospitalization rating, from May 8, 1998, to August 31, 1998, 
with the prior 10 percent rating continued thereafter.  The 
10 percent rating was increased to 50 percent by a January 
2000 rating decision, effective April 27, 1998.  The second 
rating decision, dated in April 2003, denied service 
connection for coronary artery disease, TDIU, and a 
compensable rating for scarring as a residual of a combat 
wound of the chest.

This case was previously before the Board in March 2004, at 
which time it was remanded for notification and development 
of the evidence.  The requested action has been undertaken.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
subjective complaints to include distressing dreams, 
intrusive thoughts 4-5 times/week, feelings of detachment and 
estrangement, irritability, difficulty concentrating, sleep 
disruption, avoidance, hypervigilance,  startle response, 
hyper arousal, an inability to get along with others, and an 
inability to maintain gainful employment and objective 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control, neglect of personal appearance or 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work like setting), and inability to 
establish and maintain effective relationships.    

2.  The veteran's scarring as a residual of a combat wound of 
the chest is well healed and has no current manifestations of 
limitation of motion, pain on examination, or instability.

3.  Post service treatment records do not show coronary 
artery disease until 23 years after the veteran's discharge 
from service; there is no competent medical evidence that 
establishes a relationship between coronary artery disease 
and service.

4.  The veteran's service-connected disabilities preclude him 
from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for scarring as a 
residual of a combat wound of the chest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.118, Diagnostic Code 7805 (2006).

3.  Coronary artery disease was not incurred in or aggravated 
by military service, may not be presumed to be of service 
onset and is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that in March 2002, the RO sent initial VCAA notice for the 
veteran's claim for an increased evaluation for PTSD.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in November 1998, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  

With regard to the veteran's remaining claims, the veteran 
appealed an April 2003 rating decision.  Only after that 
rating action was promulgated, did the RO, in June 2003 and 
May 2004, provide notice to the claimant regarding what 
information and evidence will be obtained by VA, what 
information and evidence the claimant is expected to provide, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.   See Pelegrini, 
18 Vet. App. 112 (2004).  Although the RO could have and 
should have provided the veteran with VCAA notice prior to 
the initial unfavorable decision, the Board finds the error 
to be non-prejudicial in this case.  In this regard, VA 
obtained all records identified by the appellant and he has 
had a full opportunity to present evidence and argument.  In 
any event, this claim was readjudicated in November 2004, 
which was after the veteran received appropriate notice, so 
any defect in the timing of the notification was not, 
ultimately, prejudicial.

The May 2004 VCAA notice letter complies with the four 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status and effective date.  Despite the exclusion 
of these elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran has been established.  With regard to effective date, 
the veteran was provided with Dingess-Hartman notice in the 
March 2006 Supplemental Statement of the Case and given 60 
days to respond.  In sum, the lack of notice has no 
prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities and the nature and etiology of his 
coronary artery disease.  There is sufficient medical 
evidence of record to make a decision on the claims on 
appeal.   

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For certain chronic disorders, such as cardiovascular-renal 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006) (Post-traumatic stress 
disorder), as 50 percent disabling.  A 50 percent evaluation 
is provided where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.    

A 100 percent schedular evaluation is provided where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's scarring as a residual of a combat wound of the 
chest is currently evaluated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (Scars, other).

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  There 
is no change in Diagnostic Code 7805; "other" scars are 
still rated  based on limitation of function of the affected 
part.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his contentions, as 
presented in written statements, argument, and a hearing, VA 
records for treatment from 1993-2004, records from the Social 
Security Administration, and lay statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

PTSD and Individual Unemployability

The medical evidence in this matter supports an increased 
evaluation to 70 percent, but no higher, because it reflects 
a severe level of disability as a result of PTSD, but not 
total occupational and social impairment.    

The veteran's subjective complaints include distressing 
dreams, intrusive thoughts 4-5 times/week, feelings of 
detachment and estrangement, irritability, difficulty 
concentrating, sleep disruption, avoidance, hypervigilance,  
startle response, hyper arousal, an inability to get along 
with others, and an inability to maintain gainful employment.  
Objective assessment of the veteran's PTSD has been done by 
private and VA sources and covers a period from 1998 to 2004.  
These assessments include GAF (Global Assessment of 
Functioning scale) scores.  GAF, under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) 
(DSM-IV), reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM-IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2006).  In the instant case, the veteran's highest GAF 
score was 50.  It is noteworthy that GAF scores of 50 were 
recorded in 1998 while the veteran underwent treatment for 
substance abuse and several months of inpatient treatment for 
PTSD.  A GAF of 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

The majority of the veteran's GAF scores were in the 40's, 
with GAF scores of 40 in October 2002, 47 in November 2001, 
and 45 in November 2003 and November 2004.  In his concurring 
opinion in Brambley v. Principi, 17 Vet. App. 20 (2003), 
Judge Steinberg noted that a GAF of 40 signifies considerably 
greater occupational impairment than a GAF of 50.  The 
veteran also had a GAF score of 20 in June 1999, but 
according to the GAF Scale, scores in the 11 to 20 range are 
indicative of "some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death' 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (largely incoherent or 
mute)."  DSM-IV.  The record does not reveal an obvious 
explanation for the significant decrease in 1999, as compared 
to the veteran's other GAF scores, both before and after.  
Overall, including on the veteran's most recent compensation 
examination, the GAF scores are consistently in the mid-40's.  

The mental status examinations consistently showed the 
veteran had near continuous panic or depression that affected 
his ability to function independently, appropriately and 
effectively.  In that regard, various examiners' findings, 
such as depressed mood, dysphoric, and no motivation, are 
demonstrative.  The veteran's appearance, which was described 
on occasion, as "haggard" and "poor", was manifested by 
soiled and dirty clothes and filthy hands.  These 
descriptions are consistent with neglect of personal 
appearance and hygiene.  The various mental status 
examinations also exhibit findings that demonstrate 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
The lay statements from the veteran's children, former 
spouse, and former in-law, which appear very credible, are 
all consistent in their report of all of these behaviors.  
This evidence, coupled with the veteran's GAF scores in the 
mid-40's, are consistent with a 70 percent evaluation.

The veteran's PTSD does not meet the criteria for a 100 
percent evaluation because his GAF scores are not consistent 
with total impairment.  In this regard, it is also 
significant that the veteran's thought processes and 
communication are not impaired.  He has no persistent 
delusions or hallucinations and has not engaged in grossly 
inappropriate behavior.  Clinicians have consistently 
assessed his judgment and insight as good or fair.  There is 
no evidence that he is or has been a persistent danger to 
others, as the record shows no incidents of violent behavior 
for several years.  He is fully oriented to time and place 
and his memory is good or at worst, fair.  The veteran is 
still able to maintain an ongoing relationship with his 
family.  In sum, while the veteran displays occupational and 
social impairment with deficiencies in most areas, the 
manifestations of his PTSD do not meet the criteria for total 
occupational and social impairment.  Accordingly, the 
veteran's PTSD warrants an increase to 70 percent, but no 
higher, during the entire time period at issue.

With the increased evaluation for PTSD to 70 percent, the 
veteran meets the percentage requirements for a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16(a).  Moreover, a review of the record 
discloses a number of clinicians have found that the veteran 
is incapable of seeking and maintaining gainful employment.  
A private examiner leaned toward this conclusion in 1999, 
noting the veteran would have a significant difficulty 
withstanding the stress or pressure associated with day-to-
day work activities.  A VA occupational therapy evaluator 
stated that he would not recommend employment for the 
veteran.  In this regard, he noted that the veteran did not 
demonstrate effective task skills and habits for adequate 
performance to 90 minutes on a consistent basis.  The 2002 VA 
examiner drew this conclusion, noting the veteran's severe 
anger and irritability and social isolation to the point 
where he leaves his home only for medical appointments.  
Finally, the 2004 VA examiner also concluded that it is 
unlikely that the veteran would be able to maintain gainful 
employment because of his chronic difficulties holding down a 
job.  He felt it was unclear, however, how much of the 
symptoms were due to PTSD and how much were due to other 
difficulties, characterological in nature.  The 2004 VA 
examiner makes no assertion that the veteran's PTSD 
symptomatology and any nonservice-connected character traits 
can be distinguished.  And the law is clear that to the 
extent that some symptoms cannot be sorted out, reasonable 
doubt should be resolved in the veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, 38 C.F.R. 
§ 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected disorder.)  In sum, it is 
clear from the 2004 VA examination and previous evaluations 
that the veteran's PTSD does render him incapable of 
maintaining gainful employment.  Accordingly, TDIU is 
warranted.

Scarring-Residual of Combat Wound

A review of the record does not disclose any increase in 
disability with regard to the scarring the veteran received 
as  a result of shrapnel wounds.  Earlier examinations, which 
make specific findings regarding the skin, are negative for 
any findings pertaining to scarring on the chest.  For 
example, a general medical examination in January 1993, noted 
a spider angioma on the anterior of the chest wall, but no 
scarring.  When the veteran underwent examination for 
compensation purposes in October 2002, essentially, the 
examiner was unable to discern the presence of shrapnel scars 
due to the presence of the surgical scar.  He noted a 19 cm. 
(centimeters)-scar, which was attributed to double bypass 
surgery in 2000.  The scar was located midline in the chest 
and was well healed with no sign of infection.  The 
examination report was negative for current complaints of 
limited motion associated with the scar and a review of 
treatment records is also negative.  Apparently, the surgical 
scar was not even present when the veteran underwent a 
dermatology compensation examination in November 2004, as the 
examination revealed no abnormalities.  The examination 
report states that the veteran had no skin complaints and he 
reported only a history of scars in the center of his chest 
many years ago, but these were removed during his cardiac 
surgery.  Consequently, under Diagnostic Code 7805, the 
service-connected scarring as a residual of a combat wound of 
the chest does not meet the criteria for a compensable 
rating.

The service-connected scarring as a residual of a combat 
wound of the chest also fails to meet the criteria for a 
compensable rating under the old versions of Diagnostic Codes 
7803 (Superficial scars, poorly nourished with repeated 
ulcerations) and 7804 (Superficial scars tender and painful 
on objective demonstration) because the scarring currently 
manifests no symptomatology and at worst, is well healed.  
For that reason, it also fails to meet the criteria for the 
revised versions of Diagnostic Code 7801 (Scars other than 
the head, face, or neck that are deep or cause limited 
motion), Diagnostic Code 7803 (Superficial, unstable scars), 
and Diagnostic Code 7804 (Superficial scars, painful on 
examination).  Finally, service-connected scarring as a 
residual of a combat wound of the chest does not meet the 
criteria for a compensable rating under the revised 
Diagnostic Code 7802 (Superficial scars, other than head, 
face, or neck, that do not cause limited motion) because the 
area of the shrapnel scars is no longer manifest and 
certainly no greater than 19 cm., the length of the surgical 
scar.  Earlier findings suggest the area initially involved 
in service-connected scarring was much smaller.

The evidence presents no record of extraordinary factors, 
such that the service-connected scars scarring as a residual 
of a combat wound of the chest has markedly interfered with 
the veteran's employment or has required frequent 
hospitalizations.  In the absence of such factors, the Board 
is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for this disability.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In sum, competent medical evidence fails to 
demonstrate compensable manifestations of the service-
connected scarring as a residual of a combat wound of the 
chest.  Accordingly, a compensable rating for scarring as a 
residual of a combat wound of the chest is not warranted.

Coronary Artery Disease

As an initial matter it is noteworthy that no service medical 
records have been associated with the record.  Under well 
established case law, when service medical records are 
presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

A review of the record does not disclose any relationship 
between the veteran's coronary artery disease and his 
service.  In this regard, the Board notes that the veteran 
does not allege, nor does he identify, any medical findings 
pertaining to  cardiovascular-renal disease in service or 
within one year of his discharge in July 1969.  The record 
indicates the initial diagnosis of heart disease occurred 
approximately 23 years after the veteran's release from 
active service.  Clinicians first diagnosed mild hypertension 
in January 1993 during a general medical examination related 
to complaints of weakness and numbness in the arms 
bilaterally.  In September of that year, a VA compensation 
examiner diagnosed hypertension with left ventricular 
hypertrophy with the aid of an electrocardiogram (EKG).  
During the examination the veteran reported a history of 
smoking one pack of cigarettes per day and a family history 
of hypertension.  He also indicated his history of 
hypertension only dated back to earlier that year (March 
1993).  Currently, as shown during an August 2005 VA 
compensation examination, the veteran now has coronary artery 
disease, which, according to the examiner, has no 
relationship to military service.  Rather, the examiner 
attributed the heart disease to a combination of risk 
factors, including age, male gender, smoking, family history, 
and hypertension.  With regard to the theory that the 
veteran's coronary artery disease is related to his service-
connected PTSD, the examiner opined that a relationship 
between the two is less likely than not.  The veteran's 
assertion that a relationship exists is not competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (A 
claimant's statements as to nexus are entitled to no 
probative weight).  

In sum, notwithstanding the loss of the veteran's service 
medical records, the benefit of the doubt doctrine is not for 
application with regard to the claim for service connection 
for coronary artery disease because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Competent medical evidence 
demonstrates that coronary artery disease manifested itself 
decades after service and a lapse of approximately 23 years 
separates the initial diagnosis of cardiovascular-renal 
disease from service, without any record of pertinent 
findings in the interim.  Thus, the record fails to establish 
direct or presumptive service connection for coronary artery 
disease and a competent medical opinion indicates no 
relationship exists between the veteran's service, including 
his service-connected PTSD, and coronary artery disease.  
Accordingly, service connection for coronary artery disease 
is not warranted.

ORDER

A 70 percent initial rating is granted for post-traumatic 
stress disorder, exclusive of a temporary total 
hospitalization rating, subject to the rules and regulations 
governing the payment of VA monetary benefits.

A compensable evaluation for scarring as a residual of a 
combat wound is denied.

Service connection for coronary artery disease is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


